           Case 3:18-cv-05080-JST Document 80 Filed 05/10/19 Page 1 of 3


 1 C. DABNEY O’RIORDAN (Cal. Bar No. 205158)
   ERIN E. SCHNEIDER (Cal. Bar No. 216114)
 2 schneidere@sec.gov
   JEREMY E. PENDREY (Cal. Bar No. 187075)
 3 pendreyj@sec.gov
   E. BARRETT ATWOOD (Cal. Bar No. 291181)
 4 atwoode@sec.gov
   ANDREW J. HEFTY (Cal. Bar No. 220450)
 5 heftya@sec.gov
   SECURITIES AND EXCHANGE COMMISSION
 6 44 Montgomery Street, Suite 2800
   San Francisco, CA 94104
 7 T: (415) 705-2500
   F: (415) 705-2501
 8
   ERIC M. BROOKS (Cal. Bar No. 209153)
 9 brookse@sec.gov
   SECURITIES AND EXCHANGE COMMISSION
10 33 Arch Street, 23rd Floor
   Boston, MA 02110-1424
11 (617) 573-8900

12

13

14
                                 UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                    SAN FRANCISCO DIVISION
17

18 SECURITIES AND EXCHANGE COMMISSION,             Case No. 3:18-cv-05080-JST

19                Plaintiff,                       SEC’S PROOF OF SERVICE

20         vs.

21 MICHAEL B. ROTHENBERG, and
   ROTHENBERG VENTURES LLC (f/k/a
22 FRONTIER TECHNOLOGY VENTURE CAPITAL
   LLC and ROTHENBERG VENTURES
23 MANAGEMENT COMPANY, LLC),

24                Defendants.

25

26

27

28

     SEC’S PROOF OF SERVICE                                         SEC V. ROTHENBERG, ET AL.
                                                                  CASE NO. 3:18-CV-05080-JST
           Case 3:18-cv-05080-JST Document 80 Filed 05/10/19 Page 2 of 3


 1         Plaintiff Securities and Exchange Commission (“SEC”) hereby files its proof of service of the
 2 ORDER COMPELLING DEFENDANT MICHAEL B. ROTHENBERG TO RESPOND TO

 3 INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS [ECF No. 79]

 4 on pro se Defendant Michael B. Rothenberg.

 5

 6 Dated: May 10, 2019                                 Respectfully submitted,
 7
                                                       /s/ Andrew J. Hefty
 8                                                     Andrew J. Hefty
                                                       E. Barrett Atwood
 9                                                     Eric M. Brooks
10                                                     Attorneys for Plaintiff
                                                       Securities and Exchange Commission
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     SEC’S PROOF OF SERVICE                                                    SEC V. ROTHENBERG, ET AL.
                                                   1                         CASE NO. 3:18-CV-05080-JST
           Case 3:18-cv-05080-JST Document 80 Filed 05/10/19 Page 3 of 3


 1                                     DECLARATION OF SERVICE

 2          I, John Stearns, am a citizen of the United States, over 18 years of age and not a party to this

 3   action. On May 10, 2019, I served the following document:

 4                 ORDER COMPELLING DEFENDANT MICHAEL B. ROTHENBERG TO
                    RESPOND TO INTERROGATORIES AND REQUESTS FOR PRODUCTION OF
 5                  DOCUMENTS [ECF No. 79]

 6   via regular mail and email on the following:

 7                  Mike Rothenberg
                    712 Bryant Street, Unit 6
 8                  San Francisco, CA 94107
                    (415) 761-1062
 9                  mrothenberg@rothenberg.co

10
            I declare under penalty of perjury that the statements made above are true and correct.
11

12
     Executed in San Francisco, California, on May 10, 2019.
13

14
                           /s/ John Stearns
15                              John Stearns

16

17

18

19

20

21

22

23

24

25

26

27

28

     SEC’S PROOF OF SERVICE                                                       SEC V. ROTHENBERG, ET AL.
                                                                                CASE NO. 3:18-CV-05080-JST
